688 So. 2d 428 (1997)
Frank L. NASH, Appellant,
v.
Patricia C. NASH, Appellee.
No. 96-2466.
District Court of Appeal of Florida, Third District.
February 26, 1997.
*429 Stephen K. Loffredo, Miami Shores, for appellant.
Jerry B. Schreiber, Miami, and Frances Schreiber, for appellee.
Before NESBITT, GODERICH and SORONDO, JJ.
PER CURIAM.
We affirm the trial court's award of temporary attorney's fees finding that such an award was reasonable and not an abuse of discretion. § 61.16, Fla. Stat. (1995); Mueller v. Mueller, 307 So. 2d 195 (Fla. 3d DCA 1975). However, we reverse the entry of the income deduction order solely for the payment of attorney's fees on the basis that such an order is not sanctioned by section 61.1301, Florida Statutes (1995). Humana Health Plans v. Lawton, 675 So. 2d 1382, 1384 (Fla. 5th DCA 1996)("A statute which is in derogation of common law must be strictly construed, and the presumption is that no change in common law is intended unless the statute explicitly so states.").
Affirmed, in part; reversed, in part.